


EXHIBIT 10.3

 

AMENDMENT TO LEASE

THIS AMENDMENT TO LEASE is made this 23rd day of March, 2004, between DAVID D.
BOHANNON ORGANIZATION, a California corporation, herein referred to as
"Landlord", and GERON CORPORATION, a Delaware corporation, herein referred to as
"Tenant".

WITNESSETH:

WHEREAS, Landlord and Tenant entered into a Lease entitled "Business Park Lease”
("Lease") dated March 25, 1996, for certain demised premises located at 230
Constitution Drive, Menlo Park, California, as more particularly described in
said Lease, and

WHEREAS, Tenant exercised the first of two (2) two and one half (2-1/2) year
options to extend the demised term, and

WHEREAS, the Lease commenced on February 11, 1997, and is scheduled to expire on
July 31, 2004, and

WHEREAS, Landlord and Tenant desire to make certain amendments to the Lease and
extend the demised term of the Lease, all as more particularly set out
hereinbelow.

NOW, THEREFORE, in consideration of the covenants and conditions contained
herein, Landlord and Tenant agree to amend the Lease as follows:

1.            The demised term of the Lease is hereby extended four (4) years
commencing August 1, 2004, to and including July 31, 2008.

2.            Section 1.2 of the Lease is hereby deleted and held for naught and
in its place the following Section 1.2 is inserted:

“Section 1.2. Provided that Tenant is not at the time Landlord receives Tenant’s
written notice to exercise the option described in this Section 1.2., and has
not been, in default under any of the terms and conditions hereof, which default
has not been cured within the applicable cure periods set forth in Article 13
below, Tenant shall have the option to extend the demised term of this Lease for
one (1) additional period of three (3) years upon the terms and conditions set
forth herein:

A.          Tenant shall exercise the option by written notice to Landlord given
no later than one hundred Eighty (180) days nor earlier than two hundred Seventy
(270) days prior to the expiration of the original demised term.

B.

Base rent shall be as set forth in Section 2.7 . below.

 

C.

There shall be no further options to extend.

 

 

D.

All other terms and conditions shall be as set forth in the Lease, and all
references to the demisted term shall mean the extended term.

1

--------------------------------------------------------------------------------

E.

The option to extend may only be exercised by Geron Corporation provided that,
Geron may exercise the option in its behalf if Geron Corporation has subleased
any or all of the demised premises and Landlord has consented to such sublease.
The option cannot be transferred nor can it be exercised by Geron Corporation if
Geron Corporation has assigned its rights under this Lease to a third party.



3.            Base rent payable pursuant to Section 2.1. of the Lease shall be
revised as of the date first hereinabove written as follows: for the period from
February 1, 2004, to and including July 31, 2008, base rent shall be the amount
of Three Hundred Three Thousand Four Hundred Eight Dollars ($303,408.00) per
annum, payable in twelve (12) equal monthly installments of Twenty Five Thousand
Two Hundred Eighty Four Dollars ($25,284.00).

4.        

A new Section 2.7. is added to the Lease as follows:



“Section 2.7. The base rent as described hereinbelow for each year of the option
term shall equal the greater of (i) the base rent payable during the last year
of the original term, or (ii) the Fair Market Rental Value (hereinafter
defined). "Fair Market Rental Value" shall mean the market rent, including
annual increases (if any), being charged on the first day of the option term for
similar space in buildings of comparable quality as the building in which the
demised premises is situate which are located in similar areas of the Cities of
Menlo Park and Palo Alto. In determining the Fair Market Rental Value comparable
transactions shall be considered, including without limitation, length of lease
term, landlord and tenant inducements and rent increases, if and to the extent
then a part of market conditions. The rent on comparable leases shall be
adjusted to reflect the value or cost of such inducements since neither Landlord
nor Tenant shall have any obligation to pay or perform any such inducements
(except for rent increases if applicable). For purposes of the determination of
Fair Market Rental Value it shall be assumed the Landlord and Tenant are each
ready, willing and able to enter into such a lease but are under no compulsion
to do so.

Within twenty (20) calendar days after Tenant's written notice of exercise,
Tenant shall advise Landlord of its estimate of the Fair Market Rental Value for
the demised premises. Landlord, within twenty (20) calendar days thereafter,
shall advise Tenant in writing of its estimate of the Fair Market Rental Value.
During the next twenty (20) calendar days the parties shall meet and confer for
the purpose of agreeing upon Fair Market Rental Value. If the parties are then
unable to agree, then the Fair Market Rental Value shall be determined by an
appraisal as herein set forth and the Fair Market Rental Value as so determined
shall be binding upon Landlord and Tenant. Within ninety (90) calendar days
after the Tenant's notice of exercise, Landlord and Tenant shall each appoint an
appraiser and notify the other party in writing of its choice. Thereupon, the
two appraisers so elected shall elect a third appraiser within thirty (30)
calendar days of their appointment, unless during such period the two appraisers
shall have agreed upon a Fair Market Rental Value, or have reconciled their
appraisals to within ten percent (10%) of each other in which event the average
of the two appraisals will be the Fair Market Rental Value, in which case their
determination shall be final and binding. If the two appraisers shall be unable
to agree upon a third appraiser, then the Landlord and Tenant shall immediately
request the Presiding Judge of the San Mateo County Superior Court to make such
selection. The three appraisers shall meet and confer for a period not to exceed
sixty (60) calendar days and the determination of Fair Market Rental Value by a
majority of the three shall be final and binding. In the event that a majority
cannot agree, then the third (neutral) appraiser shall direct each of the party
appraisers to review their appraisals for a period of seven (7) calendar days
and return to a meeting of the three appraisers within five (5) calendar days
thereafter with each respective party appraiser having indicated their final
appraisal of Fair Market Rental Value in a sealed envelope and signed by that
appraiser. The third appraiser will do the same. The envelopes will be opened in
the presence of the three appraisers and the Fair Market Rental Value of the
party appraiser which is closest to the Fair Market Rental Value of the third
appraiser will be the final Fair Market Rental Value and binding on the parties.
Each party shall bear the cost of the appraiser selected by it and the cost of
the third appraiser shall be shared equally (including all costs associated with
an appointment by the Superior Court of San Mateo, if applicable, regardless of
which party filed the application). To be appointed as an appraiser the person
so appointed shall hold the professional designation of MAI awarded by the
American Institute of Real Estate Appraisers or such designation as may then be
the preeminent professional designation, hold any licenses which may then be
required by law, and have at least five (5) years current experience appraising
commercial/light industrial properties in San Mateo County.

2

--------------------------------------------------------------------------------

Notwithstanding the foregoing to the contrary, in no event shall the base rent
for each year of the option term be reduced below the base rent payable by
Tenant for the last year of the original demised term.

When the base rent for the option term is determined pursuant to the above
provisions, the parties shall promptly execute an amendment to this Lease
stating the base rent to be paid during the option term. In the event Tenant has
retained the services of a real estate broker to represent Tenant during the
negotiations of the option term, it is expressly understood that Landlord shall
have no obligation for the payment of all or any part of a real estate
commission or other brokerage fee to Tenant’s real estate broker in connection
therewith. Tenant shall be solely responsible for the payments of fees for
services rendered to Tenant by such broker in connection with the option term.”

5.            In addition to the base rent set forth in Section 2.1. of the
Lease, as revised hereinabove, Tenant shall continue to pay all items of
additional rent pursuant to the terms of the Lease.

IN WITNESS WHEREOF, the parties have executed this Amendment to Lease as of the
date first hereinabove written.

TENANT:

LANDLORD:

 

GERON CORPORATION,

DAVID D. BOHANNON ORGANIZATION,

a Delaware corporation

a California corporation

 

 

  

By  /s / David L. Greenwood                                   

By   /s/ Robert L. Webster                          

 

President

Chairman

 

 

  

By                                                                              

By   /s/ Ernest Lotti Jr.                                

 

Secretary

Secretary

 

3

--------------------------------------------------------------------------------